DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to independent claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant Argued common knowledge in the art and rolled over the claim 4 into the independent form. Examiner provided evidence reference and rephrased the rejection in order to prove the point which was made in the previous office action, that argued subject matter is well known.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling US 20140053651 A1 in view of COLBERT	US 3427481 A.
Regarding claim 1 Besling teaches
1. An ultrasonic apparatus comprising: 
	An acoustic sensor [0037](microphone in mobile phone which senses ultrasound fig. 5A frequency above 20000Hz )

a frequency detector to detect a resonant frequency of the ultrasonic transducer; [0056]
a storage(implicit) to store a resonant frequency of the ultrasonic transducer at a predetermined temperature; [0056-0057](detected frequency is compared to reference frequency to correct the shift)
a temperature detector;[0057] and 
a determiner to determine an anomaly of the ultrasonic transducer based on a temperature detected by the temperature detector, the resonant frequency stored in the storage, and the resonant frequency detected by the frequency detector.  [0057](the shift is anomaly which is then calibrated based on temperature look up table and shift size)
but does not explicitly say 
a driving circuit to cause the ultrasonic transducer to transmit sonic waves; 
Although Besling does not explicitly teach a driving circuit to cause the ultrasonic transducer to transmit sonic waves; Beslig explicitly teaches using in Applications as mobile phone and one of ordinary skills in the art would recognize that in cell phones the ultrasonic transducers (which transmit and receive )the signal are commonly used for example to measure the distance(sonar capability). 
Colbert teaches

wherein the ultrasonic transducer includes a piezoelectric element(14), 35a case(39), a sound absorber(38), and terminals(15, 16); and the case has a cylindrical or substantially cylindrical shape with a bottom(fig. 1, 2)

And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Besling to use the same system on ultrasonic transmitter/receiver system in order to correct the operation of the transducer in different environmental conditions and further modify using teachings by Colbert in order to provide the full transducer packaging ready to place in any device. 

3. The ultrasonic apparatus according to Claim 1, wherein the temperature detector includes a thermistor.  (obvious design choice as the type of the temperature sensor is completely arbitrary)

Claim 2, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling US 20140053651 A1 and Colbert in view of Frick US 6505516 B1.

Regarding claim 2, 17 Besling and Colbert teach
17. An ultrasonic apparatus comprising: 
An acoustic sensor [0037](microphone in mobile phone which senses ultrasound fig. 5A frequency above 20000Hz )
a receiving circuit to receive acoustic waves received by the ultrasonic transducer; [0037](also see fig. 5 frequency above 20000Hz)
a frequency detector to detect a resonant frequency of the ultrasonic transducer; [0056]
a storage to store a resonant frequency of the ultrasonic transducer at a predetermined temperature; (implicit)
a capacitance detector to detect a capacitance of the ultrasonic transducer; [0052]
a capacitance storage to store a capacitance of the ultrasonic transducer at the predetermined temperature; and (implicit [0052])
wherein the ultrasonic transducer includes a piezoelectric element, 35a case, a sound absorber, and terminals; and the case has a cylindrical or substantially cylindrical shape with a bottom(Colbert see rejection for claim 1)
Also teaches 
a temperature detector;[0057] and 
a determiner to determine an anomaly of the ultrasonic transducer based on a temperature detected by the temperature detector, the resonant frequency stored in the storage, and the resonant frequency detected by the frequency detector.  [0057](the shift is anomaly which is then calibrated based on temperature look up table and shift size)
but does not explicitly teach


2. The ultrasonic apparatus according to Claim 1, wherein the temperature detector includes: 
a capacitance detector to detect a capacitance of the ultrasonic transducer; 
a capacitance storage to store a capacitance of the ultrasonic transducer at the predetermined temperature; and 
a temperature estimator to estimate a temperature based on the capacitance detected by the capacitance detector and the capacitance stored by the capacitance storage.  
Frick teaches
That the temperature sensor (col 4 lines 17-20) a temperature estimator to estimate a temperature based on the capacitance detected by the capacitance detector and the capacitance stored by the capacitance storage.  (principle of operation of the capacitance based temperature sensor )
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Besling with teaching by Frick in order to perform the measurement of the temperature as required by Besling.

Claim 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling US 20140053651 A1  and Colbert {evidenced by  T. Nakamoto , "Development of Circuit for Measuring both Q-variation and resonant frequency shift of quartz crystal Microbalance," IEEE Trans. Ultrasonics, Ferroelectrics and Frequency control, vol. 41, p.806 (Nov. 1994) cited in Besling US 20140053651 A1} and in view of  Toda, “Temperature Dependence of High Frequency Parameters of PVDF for Length mode Ultrasonic Air Transducers”, IEEE SENSORS 2007 Conference, pp 484-487. 
Regarding claim 5, 9 Besling teaches
5. An ultrasonic apparatus comprising: 
an ultrasonic transducer; 
a receiving circuit to receive sonic waves received by the ultrasonic transducer; 

a storage(first and second is just memory bits ) to store a Q factor of the ultrasonic transducer at a predetermined temperature; (implicit)
a temperature detector; [0056]
and taking into account Q-factor in calibration [0055] Evidence by Nakamote teaches Performing corrections based on the output Q factor variation(page 809 col 2)
a determiner to determine an anomaly of the ultrasonic transducer based on a temperature detected by the temperature detector, the resonant frequency stored in the storage, and the resonant frequency detected by the frequency detector.  [0057]
but does not explicitly teach
a driving circuit to cause the ultrasonic transducer to transmit sonic waves; 
a determiner to determine an anomaly of the ultrasonic transducer based on a temperature detected by the temperature detector, the Q factor stored in the storage, and the Q factor detected by the Q-factor detector.  
Toda teaches
a driving circuit to cause the ultrasonic transducer to transmit sonic waves; (page 487, col 1)
a determiner to determine an anomaly of the ultrasonic transducer based on a temperature detected by the temperature detector, the Q factor stored in the storage, and the Q factor detected by the Q-factor detector.  (page 486)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Besling with teaching by Toda in order to correctly calibrate the ultrasonic transducer and take into account the temperature dependency.



6. The ultrasonic apparatus according to Claim 5, wherein the temperature detector includes: a capacitance detector to detect a capacitance of the ultrasonic transducer; a capacitance storage to store a capacitance of the ultrasonic transducer at the predetermined temperature; and a temperature 

7. The ultrasonic apparatus according to Claim 5, wherein the temperature detector includes a thermistor.  (obvious design choice)

8. The ultrasonic apparatus according to Claim 5, wherein the ultrasonic transducer includes a piezoelectric element[0036], 35a case(implicit), a sound absorber(obvious design choice well known in the art for example backing element in order to absorb the sound propagating away form apperture), and terminals(inherent transducers should have electrodes); and the case has a cylindrical or substantially cylindrical shape with a bottom(obvious design choice).  


Besling  and Toda also teaches 10. The ultrasonic apparatus according to Claim 9, further comprising: 
a resonant frequency estimator to estimate a resonant frequency at the temperature detected by the temperature 37detector, based on the resonant frequency stored in the first storage;(see Besling  [0057]) and 
a Q-factor estimator to estimate a Q factor at the temperature detected by the temperature detector, based on the Q factor stored in the second storage; (Toda whole article and conclusion  According to the conclusion the  ultrasonic air transducers made using PVDF film is influenced by temperature. When compared to published, hence Q factor , g31, d31 if fig. 4, 5, 7 are all have the published and measured and then compared to each other )
wherein the determiner includes: 
a first determination processor to determine whether the resonant frequency detected by the frequency detector is normal, based on the resonant frequency estimated by the resonant frequency estimator; and (temperature dependency, page 487 col 1 with conclusion)
a second determination processor to determine whether the Q factor detected by the Q-factor detector is normal, based on the Q factor estimated by the Q-factor estimator.  (temperature dependency compared to published, conclusion )

11. The ultrasonic apparatus according to Claim 9, further comprising: 
a resonant frequency estimator to estimate a resonant frequency at the temperature detected by the temperature detector, based on the resonant frequency stored in the first storage; ;(see Besling  [0057])  and 
a Q-factor estimator to estimate a Q factor at the temperature detected by the temperature detector, based on the Q factor stored in the second storage; (temperature dependency, published temperature curve of the Q factor is retrieved)
wherein the determiner determines whether the ultrasonic transducer is normal, based on a combination of the resonant frequency estimated by the resonant frequency estimator and the Q factor estimated by the Q-factor estimator.  (temperature dependency, conclusion , retrieved compared with the measured)


12. The ultrasonic apparatus according to Claim 9, wherein the temperature detector includes: a capacitance detector to detect a capacitance of the ultrasonic transducer;  38a capacitance storage to store a capacitance of the ultrasonic transducer at the predetermined temperature; and a temperature estimator to estimate a temperature based on the capacitance detected by the capacitance detector and the capacitance stored by the capacitance storage.  (See obviousness rejection for claim 2 design choice to measure the temperature)


13. The ultrasonic apparatus according to Claim 9, wherein the temperature detector includes a thermistor. (obvious design choice to measure the temperature)  


14. The ultrasonic apparatus according to Claim 9, wherein the ultrasonic transducer includes a piezoelectric element[0036], 35a case(implicit), a sound absorber(obvious design choice well known in the art for example backing element in order to absorb the sound propagating away form apperture), and .  


Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling US 20140053651 A1 and Colbert {evidenced by  T. Nakamoto , "Development of Circuit for Measuring both Q-variation and resonant frequency shift of quartz crystal Microbalance," IEEE Trans. Ultrasonics, Ferroelectrics and Frequency control, vol. 41, p.806 (Nov. 1994) cited in Besling US 20140053651 A1} and in view of  Toda, “Temperature Dependence of High Frequency Parameters of PVDF for Length mode Ultrasonic Air Transducers”, IEEE SENSORS 2007 Conference, pp 484-487 further in view of Frick US 6505516 B1.. 

Regarding claim 15 Besling and Toda teach
15. An ultrasonic apparatus comprising: 
an ultrasonic transducer; 
a driving circuit to cause the ultrasonic transducer to transmit sonic waves; 
a receiving circuit to receive sonic waves received by the ultrasonic transducer; 
a Q-factor detector to detect a Q factor of the ultrasonic transducer; 
a storage to store a Q factor of the ultrasonic transducer at a predetermined temperature; 
a capacitance detector to detect a capacitance of the ultrasonic transducer; 
a capacitance storage (implicit) to store a capacitance of the ultrasonic transducer at the predetermined temperature; and 
and temperature calibration [0055-0057] + see rejection for claim 5
but does not explicitly teach
a determiner to determine an anomaly of the ultrasonic transducer based on the capacitance detected by the capacitance detector, the Q factor stored in the storage, and the Q factor 39detected by the Q-factor detector.  

Colbert teaches
wherein the ultrasonic transducer includes a piezoelectric element(14), 35a case(39), a sound absorber(38), and terminals(15, 16); and the case has a cylindrical or substantially cylindrical shape with a bottom(fig. 1, 2)
Frick teaches that temperature sensor could be a capacitive sensor and therefore 
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Besling with teaching by Toda in order to correctly calibrate the ultrasonic transducer and take into account the temperature dependency and further take temperature sensor as described in Frick in order to perform temperature sensing as required in Besling and frther modify with teachings by Colbert in order to provide the packaged transducer element which can be placed in any desired device and avoid damage.

16. The ultrasonic apparatus according to Claim 15, wherein the ultrasonic transducer includes a piezoelectric element[0036], 35a case(implicit), a sound absorber(obvious design choice well known in the art for example backing element in order to absorb the sound propagating away form apperture), and terminals(inherent transducers should have electrodes); and the case has a cylindrical or substantially cylindrical shape with a bottom(obvious design choice).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645